DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the amendment filed September 20, 2022, claim 1 was amended and claims 2-4 were cancelled.
Applicant's arguments regarding the 103 rejections over Park in view of Silano have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that "Park discloses a toothpaste tube that has a cutout section 30 that can be removed to eliminate waste. The disclosure repeatedly claims to be a substitute for using scissors to cut the tube in half, indicating that the inventor intended the removal of the cutout portion to be executed prior to throwing away the tube. There is no provision once the cutout is removed for preserving the contents of the tube, and none is contemplated in the Park disclosure" (Remarks at p. 4), the examiner disagrees. Park discloses that the cutout section 30 is used to eliminate waste of the contents, and that the cutout is opened to allow the user to retrieve contents within the tube (Park, Abstract). Further, Park is not relied upon for the zip lock seal features. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145(IV).
Regarding Applicant’s assertion that "Silano discloses a milk carton that claims to be improved by allowing the carton to be collapsed after use for disposal. Since it is a beverage carton, there is no issue with retrieving unused material (such as toothpaste) and the only purpose of the tear strip of Silano is to make disposal through collapse easier" (Remarks at p. 5), the examiner disagrees, pointing out that Park, rather than Silano is relied upon for the claimed pull tab and perforations, and the claims do not recite a particular purpose for these features.
Regarding Applicant’s assertion that "Silano teaches that the tear strip 100 may optionally be covered by a cover layer 116 for the purpose of providing 'a continuous exterior surface.' Silano, Col. 4, line 56. Thus, per Silano the optional cover layer 116 is for aesthetics and there is no sealing or functional aspect attributed to this cover layer" (Remarks at p. 5), the examiner disagrees, pointing out that Silano is relied upon for the claimed removable tape covering the pull tab and the longitudinal strip, and there is no "sealing or functional aspect" claimed.
Regarding Applicant’s assertion that “"Silano is designed for a paper product and Park is designed for an 'aluminum or a synthetic resin' tube, the applicability of Silano to Park is questionable at best. First, issues relating to the surface continuity of paper is different from aluminum. Second, a toothpaste tube such as Park already has graphics and corrugations so it is unclear what benefit the Silano cover layer adds to the Park tube. Third, absent Applicant's disclosure there is no hint or suggestion of adding a tape to Park's toothpaste tube, and one of ordinary skill in the art would not likely look to a milk carton to solve a problem that was not identified, and may not exist, with respect to a toothpaste tube" (Remarks at p. 5), the examiner disagrees. First, Silano teaches a carton having an inner lining layer formed from "a food-grade, self-skinned plastic foam band" and "other sealingly conformable materials" as would be understood "by one skilled in the packaging art" (col. 4, ll. 66-68; col. 5, ll. 1-3). Silano teaches that the tear strip is bonded to this inner lining (col. 5, ll. 4-8). Second, the cover portion that covers the tear strip provides a continuous surface for printing to avoid interruption by the pull tab and perforations of Park, as taught by Silano. Third, Silano states that modifications would be understood "by one skilled in the packaging art" (col. 5, ll. 1-3). Park states that the container may be used for "toothpaste, cosmetics, pharmaceuticals, paints, adhesives, food, etc. (Park, Abstract). Thus, both Park and Silano are part of the same field of endeavor.
Applicant’s arguments regarding the 103 rejections over Park in view of Silano and Song have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, Kawakami is relied upon to teach the zip lock seal as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over KR-100566528 to Park (hereinafter, “Park“) in view of U.S. Pat. 4,789,067 to Silano (hereinafter, “Silano”) and U.S. Pub. 2011/0116730 to Kawakami et al. (hereinafter, “Kawakami”).
Regarding claim 1, Park discloses a toothpaste tube (tube 10, Fig. 1) having a resealable spout (opening 21, Fig. 1), a flat seam (annotated Fig. 1 below) at a first end (annotated Fig. 1) and a circular second end (annotated Fig. 1) connected to the resealable spout (opening 21), the tube (tube 10) further comprising: a pull tab (handle 41, Fig. 1) connected to a longitudinal strip (cutout 30, Fig. 1) extending down the tube's length (cutout 30 extends down a longitudinal length of the tube between the first and second ends, see Fig. 1) and defined by first and second longitudinal perforations (annotated Fig. 1) extending from the pull tab (handle 41) to the first end (annotated Fig. 1); a transverse perforation (annotated Fig. 1) extending from the first and second perforations (annotated Fig. 1) along the flat seam (annotated Fig. 1).

    PNG
    media_image1.png
    727
    470
    media_image1.png
    Greyscale

Park Annotated Figure 1
Park does not expressly disclose a protective, removable tape covering the pull tab and the longitudinal strip.
Silano teaches a carton having a detachable tear strip (100, Figs. 4-5) having perforations (108, 110, Fig. 5) on either side and a pull tab (104, Fig. 4) for opening up the carton (Fig. 1). Silano teaches that a protective removable tape (cover layer 116, Fig. 5) covers the tear strip and pull tab (see Fig. 5; col. 4, l. 54 to col. 5, l. 20). Silano teaches that the removable tape permits the outside of the carton to have a seamless material for printing carton graphics without interruption by the tear strip, improving the packaging display (col. 1, ll. 59-63). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the toothpaste tube of Park to add a protective, removable tape covering the pull tab and the longitudinal strip as taught by Silano for the purpose of providing a seamless packaging display, as recognized by Silano (col. 1, ll. 59-63).
Park as modified by Silano does not expressly disclose an airtight zip lock seal extending adjacent to the longitudinal and transverse perforations to allow the tube to be closed using the airtight zip lock seal, the airtight zip lock seal comprising a male portion along one side of an inner surface of the toothpaste tube and a female portion along another inner surface of the toothpaste tube, wherein the male portion fits inside the female portion to create an airtight seal.
Kawakami teaches a tube (pouch 1, Figs. 1, 4) having a resealable spout (spout 3, Figs. 1, 4) and a perforation (sealed portion 15, Figs. 1, 4; para. [0062]). Kawakami teaches an airtight zip lock seal (zipper 2) extending adjacent to the perforation (sealed portion 15) to allow the tube to be closed using the zip lock seal (zipper 2 forms a hermetic seal, para. [0059]). Kawakami teaches that the zip lock seal has a male portion (portion 21b, Fig. 2) along one side of an inner surface of the tube and a female portion (portion 21a, Fig. 2) along another inner surface of the tube, and the male portion fits inside the female portion to create an airtight seal (Fig. 2; para. [0059]). Kawakami teaches that this airtight zip lock seal arrangement may allow for contents to be added or removed from the tube and re-sealed (paras. [0059]-[0061]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the toothpaste tube of Park/Silano to add an airtight zip lock seal extending adjacent to the longitudinal and transverse perforations, the zip lock seal comprising a male portion along one side of an inner surface and a female portion along another inner surface of the tube as taught by Kawakami for the purpose of allowing for contents to be added or removed from the tube, as recognized by Kawakami (see paras. [0059]-[0061]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2017/0217641 to Genaw et al. discloses a flexible pouch having an internal zipper with a male portion and a female portion (Figs. 2-3).
U.S. Pub. 2010/0072224 to Ha discloses a refillable tube for pastes having a resealable spout and a zip lock seal having a male portion and a female portion (Fig. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA E. PARKER/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733